Citation Nr: 0115327	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed right ear 
hearing loss.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1944 to October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in February 2001.  



REMAND

The veteran contends that he has a current right ear hearing 
disability as the result of a shrapnel injury suffered to his 
right eye during service.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A careful review of the service medical records revealed that 
a left eye injury during service was noted on the veteran's 
exit examination.  There were no complaints, findings or 
diagnoses of hearing loss during service.  

The first medical evidence of record showing hearing loss is 
a January 1999 VA audiogram.  Slight to moderate bilateral 
sensorineural hearing loss was noted.  The veteran reported 
having had decreased right ear hearing dating from a World 
War II noise exposure.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in February 2001 that he had 
been treated for a hearing problem shortly after discharge 
from service, but that the treating physician is now deceased 
and no records were available.  

The veteran testified that he was treated for hearing 
problems in November 2000 at the Durham VA Medical Center 
(VAMC).  These records are not currently associated with the 
claims file.  All VA records are constructively of record.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
Board finds that all the veteran's VA treatment records 
should be obtained and associated with the claims file.

In addition, given the nature of the assertions by the 
veteran in this case, he should be asked to submit competent 
evidence to support his claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed right ear 
hearing loss since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA records pertaining to the veteran, 
to include records from the Durham VAMC 
showing treatment for the veteran's 
hearing loss in November 2000, that have 
not been previously secured should be 
obtained and associated with the claims 
file.  The veteran also should be 
instructed to submit all competent 
evidence that tends to support his 
assertions that he has a current right 
ear hearing disability due to disease or 
injury that was incurred in or aggravated 
by service.  

2.  The RO must undertake appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  Then, 
if any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




